—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered January 12, 1993, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to disprove his alibi defense beyond a reasonable doubt is not preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, the defendant’s contention is without merit since the People disproved the alibi beyond a reasonable doubt.
Viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that the evidence is legally sufficient to prove the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contentions and find them to be unpreserved for appellate review and, in any event, without merit. Lawrence, J. P., O’Brien, Joy and Florio, JJ., concur.